Citation Nr: 9900496	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with private hospital 
care in October 1995.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from March 1981 to April 
1985. 

This matter came before the Board of Veterans Appeals (the 
Board) on appeal from a January 1996 decision of the Bay 
Pines, Florida, Department of Veterans Affairs Medical Center 
(VAMC).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that entitlement to payment or 
reimbursement of the unauthorized medical expenses incurred 
during his private hospital care in October 1995 is warranted 
because it was emergent and medically related to his service-
connected diabetes mellitus.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against payment or reimbursement of unauthorized 
medical expenses incurred in connection with private hospital 
care in October 1995.


FINDINGS OF FACT

1.  The appellant was seen in a private emergency room on 
October 26, 1995, at 7:30 a.m. for abdominal pain of three 
days associated with constipation.  Physical examination 
revealed a soft abdomen with mild diffuse tenderness and a 
trace of heme-positive brown stool on rectal exam.  The 
diagnoses were abdominal pain, nonsurgical (constipation); 
hemoccult-positive stools; iron-deficiency anemia; and 
constipation secondary to gastroparesis.

2.  At time of private hospital care, the appellant was 
service connected for diabetes mellitus, rated as 40 percent 
disabling.  

3.  The unauthorized emergency room treatment received by the 
appellant on October 26, 1995, for abdominal pain associated 
with constipation was non-emergent in nature.


CONCLUSION OF LAW

Payment or reimbursement of unauthorized medical expenses 
incurred in connection with emergency room treatment at a 
private hospital on October 26, 1995, is not warranted.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1996) and Murphy v Derwinski, 1 Vet.App. 78 (1990).  
Furthermore, the undersigned believes that this case has been 
adequately developed for appellate purposes by VARO and that 
a disposition on the merits is in order.

On October 26, 1995, at 7:30 a.m., the appellant went to an 
emergency room at a private hospital.  His chief complaint 
was left upper quadrant abdominal pain for the preceding 
three days associated with constipation.  His last bowel 
movement had been the day before and was normal.  He denied 
any melena or bright red blood per rectum, and appetite was 
normal.  He also denied any hematochezia, fever, chills, or 
genitourinary symptoms.  Medical history included type I 
diabetes.  The appellant was alert and oriented in all 
spheres.  Initial examination of abdomen revealed mild 
diffuse tenderness.  Diagnostic films revealed abundant 
amount of stool in the colon.  Lab work was normal.  Rectal 
revealed trace heme-positive brown stool.  He was treated 
with Toradol, Vistaril, and Bentyl with almost complete 
defervesced of symptomatology.  Second gastrointestinal 
examination revealed soft abdomen without pain.  He was 
comfortable enough to go home.  The assessment was abdominal 
pain, nonsurgical (constipation); hemoccult-positive stools; 
iron-deficiency anemia; and constipation secondary to 
gastroparesis.  The appellant was advised to follow-up with 
his personal physician.

On October 26, 1995, the VAMC received a telephone call from 
the private hospital reporting emergency room treatment of 
the appellant on that date for constipated colon 
impacted.  

At the time of the unauthorized medical care in October 1995, 
the appellants only adjudicated service-connected disability 
was diabetes mellitus, rated as 40 percent disabling.

In November and December 1995, bills were received from 
private medical providers for payment or reimbursement for 
the unauthorized expenses incurred in connection with the 
appellants emergency room treatment on October 26, 1995.

In January 1996, the VAMC denied payment or reimbursement for 
the claimed unauthorized medical expenses on the basis that 
the condition treated in October 1995 was not service-
connected.

The VAMC subsequently received the following:  A letter dated 
May, 1996, from C. C. Eaves, D.O., FACEP, which indicated he 
saw the appellant on October 26, 1995 for abdominal pain and 
constipation at the private emergency room.  He further 
stated that [h]is condition was clearly a result of 
gastroparesis secondary to his diabetes.

In January 1997, the VAMC reconsidered its prior decision.  
Again, payment or reimbursement for the claimed unauthorized 
medical expenses was denied.  A VA physician indicated that 
the condition treated in October 1995 was non-emergent and 
that VA medical facilities were available.  

By rating decision dated March 1998, the appellant was 
awarded service connection for gastroparesis, as secondary to 
the service-connected diabetes mellitus, with an assigned 
evaluation of 0%, effective from December 19, 1996.

ANALYSIS

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all the criteria of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120.  These provisions require in pertinent 
part as follows: (a) the care or services not previously 
authorized at the private medical facility must, initially, 
be rendered for an adjudicated service-connected disability, 
or for nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability, or for any disability of a veteran with a total 
and permanent service-connected disability; and (b) there was 
a medical emergency, where delay would have been hazardous to 
the life or health of the veteran, and (c) Federal facilities 
were not feasibly available. See 38 C.F.R. § 17.120 (1998) 
(emphasis added).

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (1998).

The common meaning of an emergency is a "sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action."  Hennessey v. Brown, 7 Vet.App. 1943, 
quoting WEBSTERS NEW WORLD DICTIONARY (3rd. College Edition 
1988).

In this case, the appellant brought himself to the emergency 
room at a private hospital.  He was treated for abdominal 
pain associated with constipation, diagnosed as nonsurgical 
abdominal pain and constipation secondary to gastroparesis.  
Neither constipation nor gastroparesis was an adjudicated 
service-connected disability at that time.  Nor is there any 
medical evidence that either disorder was aggravating the 
appellants diabetes mellitus in October 1995.  There was not 
any indication that the appellant was treated for his only 
service-connected disability, diabetes mellitus, during his 
October 1995 emergency room visit.  The Board further notes 
that the medical records show the appellants blood sugar 
level was within normal limits.  

While the appellant contends that his medical condition was 
emergent in nature, a VA physician determined after reviewing 
the medical evidence of record that an emergency situation 
did not exist.  The appellant has not provided any evidence 
contrary to the medical opinion of the VA physician and, as a 
layman, he is not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  Moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues, such as, whether there was a medical 
emergency where delay would have been hazardous to the life 
or health of the appellant, and the Board may not rely on its 
own unsubstantiated medical conclusions; its findings must be 
supported by independent medical evidence.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1990).  Thus, the Board finds that 
the care was non-emergent in nature.  

The Board notes that the failure of an appellant to meet any 
one of the criteria of 38 C.F.R. § 17.120 precludes his 
entitlement to payment or reimbursement of any unauthorized 
medical expenses.  

Accordingly, in view of the above, the Board finds that 
payment or reimbursement for unauthorized medical expenses 
incurred in connection with emergency room treatment at a 
private hospital on October 26, 1995, is not warranted.



ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred in connection with emergency room treatment at a 
private hospital on October 26, 1995, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
